DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0331115 (Follows hereinafter) in view of US 9777719 (Usui hereinafter).
Regarding claim 1, Follows teaches a valve assembly that discloses a first housing part (Figure 13a annotated below, part “A”) having a first inlet channel (Annotated Figure 13a below, part “B”) and a first outlet channel (Annotated Figure 13a below, part “C”) formed therein; a second housing part (Annotated Figure 13a below, part “D”) having a second inlet channel (Annotated Figure 13a below, part “E”) and a second outlet channel (Annotated Figure 13a below, part “F”) formed therein, the first and second housing parts secured to each other such that the first inlet channel and the second inlet channel are aligned to define an inlet fluid pathway through the valve assembly (Pathway from B-E through valve 110), and the first outlet channel and the second outlet channel are aligned to define an outlet fluid pathway (Pathway from F-C through valve 112) through the valve assembly; and a valve insert (Both holding 110 and 112) arranged at an interface between the first housing part and the second housing part (Figure 13a), the valve comprising a first valve body (Body of 110) and a second valve body (Body of 112), wherein the first valve body permits flow through the inlet fluid pathway in a first direction (Evident from Figure 13a with the first direction goring from body A to body D), and the second valve body permits flow through the outlet fluid pathway in a second direction (Evident from Figure 13b with the second direction going from body D to body A), wherein the first direction is generally directed from the first housing part toward the second housing part and the second direction is generally directed from the second housing part toward the first housing part (Evident from Figures 13a and 13b).

    PNG
    media_image1.png
    584
    389
    media_image1.png
    Greyscale

Follows is silent with respect to the valve being a leaf valve insert, and the leaf valve insert including a base having a plurality of leaves hingedly connected thereto, the plurality of leaves including a first leaf aligned with the inlet fluid pathway and a second leaf aligned with the outlet fluid pathway; wherein the first leaf is operatively configured to permit fluid flow in the inlet fluid pathway past the first leaf in a first direction while impeding fluid flow through the inlet fluid pathway in a second direction, and the second leaf is operatively configured to permit fluid flow in the outlet fluid pathway past the second leaf in the second direction while impeding fluid flow in the outlet fluid pathway in the first direction.
However,  Usui teaches a valve plate that discloses the use of leaf/reed valves on a base (Figure 2, 12/14/16 with base 31 in Figure 1). The combination would be such that the bending membrane valve of Follows would be replaced with the hinged leaf valves of Usui, particularly equivalent inlet valve 110 would be replaced with leaf valve 12 and outlet 112 would be replaced with leaf valve 14). The resultant combination would feature the same actuation directions and fluid pathways such that the combined leaf valve would feature the leaf valve insert including a base having a plurality of leaves hingedly connected thereto, the plurality of leaves including a first leaf aligned with the inlet fluid pathway and a second leaf aligned with the outlet fluid pathway; wherein the first leaf is operatively configured to permit fluid flow in the inlet fluid pathway past the first leaf in a first direction while impeding fluid flow through the inlet fluid pathway in a second direction, and the second leaf is operatively configured to permit fluid flow in the outlet fluid pathway past the second leaf in the second direction while impeding fluid flow in the outlet fluid pathway in the first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending membrane valves of Follows with the hinged leaf valves of Usui as a matter of simple substitution to achieve the well-known and predictable result on pathing a fluid as required while also minimizing the amount of bending parts for the valve to a single side. 
Regarding claim 2, Follows’ modified teachings are described above in claim 1 where the combination of Follows and Usui would further disclose that the leaf valve insert is formed from a single sheet of material (Evident from Figure 1 of Usui).
Regarding claim 3, Follows’ modified teachings are described above in claim 1 where the combination of Follows and Usui would further disclose that the leaf valve insert further comprises a third leaf (Usui leaf 16 per Figures 1 and 2) and the valve assembly includes a pressure relief subassembly selectively impeded by the third leaf (Usui Column 8 Lines 58-63).
Regarding claim 4, Follows’ modified teachings are described above in claim 3 where the combination of Follows and Usui would further disclose that the pressure relief subassembly further comprises a biasing member engaged against the third leaf that sets a threshold pressure for opening the third leaf (Usui Column 13 Lines 40-49).
Regarding claim 6, Follows’ modified teachings are described above in claim 4 where the combination of Follows and Usui would further disclose the biasing member is located in a relief chamber and the third leaf permits fluid communication with the relief chamber when the third leaf is opened (Leaf hinge and leaf itself would be in communication with the relief chamber after the leaf), and the relief chamber is in fluid communication with the first inlet channel of the first housing part (Under the broadest reasonable interpretation, the relief passageway of Usui is returning to a reservoir which is being seen as the same reservoir/sump of Follows which is in communication with the first housing part of Follows via the flow path). 
Regarding claim 7, Follows’ modified teachings are described above in claim 1 where the combination of Follows and Usui would further disclose that the base of the leaf valve insert comprises an outer ring or a central hub from which the plurality of leaves extends (Usui discloses the hub being an outer ring in the broadest reasonable interpretation).
Regarding claim 8, Follows’ modified teachings are described above in claim 1 where the combination of Follows and Usui would further disclose that the first housing part includes a first recess to receive the second leaf when the second leaf is opened (Recess “G” seen in Follows annotated Figure 13a for 112 to extend into and will be maintained for the combination and 14 of Usui will extend into) and the second housing part includes a second recess to receive the first leaf when the first leaf is opened (Recess “H” seen in Follows annotated Figure 13a for 110 to extend into and will be maintained for the combination and 12 of Usui will extend into). 
Regarding claim 9, Follows teaches a pump unit (Abstract) that discloses a valve assembly according to claim 1 (Please refer to the combination of claim 1 above), wherein the valve assembly is coupled to a pump assembly (Pump assembly 106 as seen in Figures 13a/b).
Regarding claim 10, Follows’ modified teachings are described above in claim 9 where the combination of Follows and Usui would further disclose that the pump assembly includes a pressure chamber in fluid communication with both the inlet fluid pathway and the outlet fluid pathway (Area above 164 of Follows in Figure 13a/b).
Regarding claim 12, Follows’ modified teachings are described above in claim 10 where the combination of Follows and Usui would further disclose that the pump assembly comprises a piston (Piston 166 of Follows) that is reciprocal within a cylinder (Follows Housing “J” surrounding the piston 166 is broadly interpreted as a cylinder when looking at Figures 13a/b) to pull fluid into the pressure chamber via the inlet fluid pathway and pump fluid out of the pressure chamber via the outlet fluid pathway (Evident from Figures 13a/b of Follows).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0331115 (Follows) in view of US 9777719 (Usui) and further in view of 2016/0312775 (Saso hereinafter).
Regarding claim 5, Follows’ modified teachings are described above in claim 4 but are silent with respect to the pressure relief subassembly further comprises an adjuster plug that is movable with respect to the biasing member to set a spring force exerted by the biasing member on the third leaf.
However, Saso teaches a high pressure pump that discloses the use of a pressure relief valve and ability to adjust a portion of the pressure relief pathway (¶ 71 with Figure 5). The resultant combination would include the pressure relief adjustment to the pressure relief valve and passageway of Follows/Usui such that the pressure relief subassembly further comprises an adjuster plug that is movable with respect to the biasing member to set a spring force exerted by the biasing member on the third leaf.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure relief pathway of Follows/Usui with the adjustable body of Saso wo allow for the user to alter the pressure level that trips the pressure relief valve. 
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0331115 (Follows) in view of US 9777719 (Usui) and further in view of US 6932110 (Mijers hereinafter)
Regarding claim 11, Follows’ modified teachings are described above in claim 10 but are silent with respect to a single seal is included between the first housing part and the second housing part to seal the inlet fluid pathway, the outlet fluid pathway, and the pressure chamber.
However, Mijers teaches a membrane valve sealed between two distinct bodies (Figure 1) that discloses a single sealing part between the equivalent inlet fluid pathway, the outlet fluid pathway, and the pressure chamber (Figure 1, sealing portion 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base plate, first housing, and second housing of Follows/Usui with the protruding sealing shape of Mijers to ensure that no fluid escapes during operation to cause a leak/unwanted pressure drop. 
Regarding claim 13, Follows’ modified teachings are described above in claim 11 where the combination of Follows and Usui would further disclose that the cylinder is integrally formed with the second housing part and the pressure chamber is defined at least partially by the cylinder and the second housing part (Annotated Figure 13a of Follows with Figure 13b, shows that a portion of the defined cylinder is formed with the second housing and a portion of the pressure chamber 168).
Regarding claim 14, Follows teaches an oral care device (Abstract) that discloses the pump unit of claim 11 (Please refer to the rejection of claim 11), wherein the oral care device comprises a reservoir (Reservoir 34 of Follows) and a nozzle (Follows Nozzle 36 with Figures 8b/10), the reservoir being in fluid communication with the inlet fluid pathway of the valve assembly to supply fluid to the pressure chamber (¶ 167 of Follows), and the nozzle is in fluid communication with the outlet fluid pathway such that pressurized fluid pumped by the pump unit is emitted out of the nozzle (¶ 167 of Follows).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746